On April 15, 1977, based on stipulated settlement entered into between the parties, the court entered judgment for plaintiff in the sum of $18,000,000 in full settlement of all claims set forth in the petition except as to claims set forth in paragraphs 17-20, 24, and so much of the claim in paragraphs 21-23 as relates to the claim in paragraphs 17-20, as to all of which further proceedings in the court are contemplated and dismissing all claims, demands, payments on the claim, counterclaims or offsets which defendant has asserted or could have asserted against plaintiff arising out of the claims set forth in the petition.